ACCEPTED
                                                                          01-14-00370-cv
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                     2/12/2015 1:06:21 PM
                                                                      CHRISTOPHER PRINE
                                                                                   CLERK

                  NO.Ol-14-00370-CV

                                                     FILED IN
            IN THE COURT OF APPEALS     1st COURT OF APPEALS
                                            HOUSTON, TEXAS
         FOR THE FIRST DISTRICT OF TEXAS2/12/2015 1:06:21 PM
                                                CHRISTOPHER A. PRINE
                                                      Clerk
       REPUBLIC PETROLEUM, L.L.C. AND
     REPUBLIC PETROLEUM PARTNERS, L.P.
                APPELLANTS

                           V.

   DYNAMIC OFFSHORE RESOURCES NS, L.L.C.
         AND W&T OFFSHORE, INC.
               APPELLEES


      On Appeal from the 270th Judicial District Court
Harris County, Texas, the Honorable Brent Gamble presiding
            Trial Court Cause No. 2010-80561


        APPELLEES/CROSS-APPELLANTS'
        JOINT OBJECTION TO MEDIATION


                         KENNETH H. LABORDE
                         Texas State Bar No. 11786070
                         klaborde@glllaw.com
                         DANIEL G. RAUH
                         Louisiana State Bar No. 27280 (PHV)
                         drauh@glllaw.com
                         CHARLOTTE A. FIELDS
                         Texas State Bar No. 24032175
                         cfields@glllaw.com
                         Gieger, Laborde & Laperouse,
                         1177 West Loop South, Suite 750
                         Houston, Texas 77027
                         Telephone: (832) 255-6000
Facsimile: (832) 255-6001

COUNSEL FOR APPELLEEI
CROSS-APPELLANT
DYNAMIC OFFSHORE RESOURCES NS,
L.L.C.

-AND-

Bradley L. DeLuca
Texas Bar No. 05653800
bdeluca@jdkglaw.com
Brigid D. Ashcraft
Texas Bar No. 09193167
bashcraft@jdkglaw.com
JOHNSON DELuCA KURISKY & GOULD, P.C.
4 Houston Center
1221 Lamar, Suite 1000
Houston, Texas 77010
(713) 652-2525 - Telephone
(713) 652-5130 - Facsimile

COUNSEL FOR APPELLEEI
CROSS-APPELLANT W&T OFFSHORE
INC., successor by merger of OFFSHORE
SHELF




  2
TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellees/Cross-Appellants Dynamic Offshore Resources NS, L.L.C. and

W&T Offshore, Inc. object to the referral to mediation of this case and file this

objection pursuant to TEX. Crv. PRAC. & REM. CODE § 154.022(b). A reasonable

basis exists to object to the referral as the case has been unsuccessfully mediated

on three prior occasions-April 27, 2011, January 8, 2013, and November 26,

2013. Appellees/Cross-Appellants Dynamic Offshore Resources NS, L.L.C. and

W&T Offshore, Inc. contend that a fourth mediation would not be productive and

would instead impose unnecessary additional expense on the parties.

      For these reasons, Appellees/Cross-Appellants Dynamic Offshore Resources

NS, L.L.C. and W&T Offshore, Inc. respectfully request that their objection to the

Court's Referral to Mediation be sustained, and for any other relief to which they

may be justly entitled.




                                      Texas State Bar No. 11786070
                                      klaborde@glllaw.com
                                      DANIEL G. RAUH
                                      Louisiana State Bar No. 27280 (PHV)
                                      drauh@glllaw.com
                                      CHARLOTTE A. FIELDS
                                      Texas State Bar No. 24032175
                                      cfields@glllaw.com
                                      Gieger, Laborde & Laperouse,
                                      1177 West Loop South, Suite 750

                                        3
Houston. Texas 77027
Telephone: (832) 255-6000
Facsimile: (832) 255-6001

COUNSEL FOR APPELLEE/
CROSS-APPELLANT
DYNAMIC OFFSHORE RESOURCES NS,
L.L.C.

-AND-



bzH14Ui~
Bradley L. DeLu~              IMJ       ·
Texas Bar No. 05653800      I ~A!f:-~
bdeluca@jdkglaw.com        ~T/r-
Brigid D. Ashcraft
Texas Bar No. 09193167
bashcraft@jdkglaw.com
JOHNSON DELuCA KURISKY & GOULD, P.C.
4 Houston Center
1221 Lamar, Suite 1000
Houston, Texas 77010
(713) 652-2525 - Telephone
(713) 652-5130 - Facsimile

COUNSEL FOR APPELLEE/
CROSS-APPELLANT W&T OFFSHORE
INC., successor by merger of OFFSHORE
SHELF




  4
                        CERTIFICATE OF SERVICE

       I hereby certify that on the 1th day of February, 2015, a true and correct
copy of the foregoing instrument was served on the following counsel of record via
e-filing and e-mail in accordance with TEX. R. APP. P. 9.5(e).

      K. B. Battaglini
      John G. Bissell
      Strong Pipkin Bissell & Ledyard, L.L.P.
      4900 Woodway Drive, Suite 1200
      Houston, Texas 77056
         COUNSEL FOR APPELLANTS REPUBLIC PETROLEUM, L.L.c. AND
         REPUBLIC PETROLEUM PARTNERS, L.P.

      Bradley L. DeLuca
      Brigid D. Ashcraft
      Johnson, DeLuca, Kurisky & Gould, P.C.
      4 Houston Center
      1221 Lamar Street, Suite 1000
      Houston, Texas 77010
         COUNSEL FOR APPELLEE W&T OFFSHORE, INC.




                                        5